               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

QUINTERIUS LARTREEZE SMITH,              )
                                         )
           Petitioner,                   )
                                         )
     v.                                  )   CASE NO. 2:16-cv-246-ALB
                                         )
UNITED STATES OF AMERICA,                )
                                         )
           Respondent.                   )
                                         )

                                   ORDER

      On August 2, 2019, the Magistrate Judge filed a Recommendation (Doc.

32) to which timely objections have been filed. (Doc. 33). After an independent

and de novo review of the record, the Recommendation, and the objections filed

to the Recommendation, this Court concludes that Petitioner’s objections should

be overruled and the Magistrate Judge’s Recommendation is due to be adopted.

      Accordingly, it is ORDERED that:

     1. The Recommendation of the Magistrate Judge (Doc. 32) be and is hereby
        ADOPTED;

     2. Petitioner Quinterius Lartreeze Smith’s objections (Doc. 33) are hereby
        OVERRULED.

     3. Petitioner Quinterius Lartreeze Smith’s 28 U.S.C. § 2255 motion is
        DENIED and this case DISMISSED with prejudice.
DONE and ORDERED this 3rd day of March 2020.


                               /s/ Andrew L. Brasher
                          ANDREW L. BRASHER
                          UNITED STATES DISTRICT JUDGE




                            2
